DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    129
    530
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the amendment filed on January 15th 2021. Claims 1-2, 4-13, 15, 16, 18, 21-24 are allowed. Claims 3, 17, 19-20 are canceled. Claims 21-24 are new.

Response to Arguments
5.	Objection to the claim 12 has been withdrawn in view of amendment filed by applicant.
6.	Objection to the tile has been withdrawn.

Allowable Subject Matter
7.	Claims 1, 2, 4-16, 18, 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record, in particular, Zhang et al and Gronholm do not disclosed with respect to the Independent claim 1, in combination of with the other claimed limitations, an image processing method implemented by a server, the image processing method comprising: sampling an image of a sub-area in a horizontal direction at a first sampling interval, wherein a higher latitude corresponding to the sub-area indicates a larger first sampling interval; encoding sampled images of sampled sub-areas. Rather, Zhang et al disclosed, partition unit 48 may partition blocks of video data into sub-blocks based on evaluation of previous partitioning schemes in previous coding passes (Zhang: ¶s 36, 157). Similarly, Gronholm et al disclosed, camera creating stereo viewing image data, and to create a full 360 degree stereo panorama every direction of view (Gronholm: s 9, 88, 92-94, 101-103). Similarly, Zhang and Gronholm do not disclosed with respect to the claim 15, an image processing method implemented by a terminal, the image processing method comprises: determining a first sampling interval of the first sub-area; obtaining, a bitstream corresponding to the first sub-area based on the mutatis mutandis. Accordingly, dependent claims 2, 4-14, 16, 18, 21-24 are allowed.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        February 22, 2021